Citation Nr: 1145147	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992. The Veteran also served in the Army National Guard from June 1986 to February 1988 with a period of active duty training from September 1987 to November 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This case was previously before the Board in May 2011 and was remanded for additional development.  The RO has complied with the remand directives.  

The Veteran is in receipt of a total disability rating, effective June 30, 2004. 


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the Veteran has a low back disorder that is secondary to his service-connected disorders.  


CONCLUSION OF LAW

The criteria for a grant of service connection for the Veteran's low back disorder, as secondary to his service-connected disorders, are approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the Claim

The Veteran contends that he has a low back disorder that is secondary to his service-connected knee disorders and depression.  The Veteran is diagnosed as having mild degenerative disc disease, and a July 2011 VA examiner reported that  the Veteran's back disorder is secondary to his service-connected disorders.  Accordingly, the Veteran's claim will be granted.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is in receipt of service connection for an acquired psychiatric disorder variously classified, post-operative anterior cruciate repair with chondromalacia of the left knee, and osteoarthritis with history of patellofemoral syndrome of the right knee.  

The Veteran's post service treatment records contain multiple reports of back pain associated with his service-connected disorders.  Specifically, an April 2005 VA treatment record indicated that weight-bearing causes knee and back pain.  In an August 2005 VA treatment record, the Veteran reported that muscle pain affects both his left knee and left lumbar back.  In a July 2005 VA treatment record, the Veteran stated that wearing knee braces relieved his back pain.   The Veteran reported that he experienced back pain while recovering from knee surgery in a September 2005 lay statement.  A September 2005 VA treatment record indicated that back pain may be related to abnormal gait from his service-connected knee disabilities.  A December 2005 VA x-ray report revealed abnormalities of the spine.  In a February 2006 VA treatment record, the Veteran reported knee pain spreading up his entire leg to his back.  Subsequently, another February 2006 VA mental health treatment record shows that the examiner stated that the Veteran's pain might be due to a somatization disorder related to service-connected depressive disorder.   Finally, the Veteran submitted a letter in December 2008 from his home health care specialist who stated that the Veteran's back condition was related to his service-connected knee disability.

The Veteran underwent a VA examination in July 2011.  The Veteran complained of constant dull pain and stiffness in his lower back, causing limited mobility. The Veteran wears a back brace to treat his pain.  An inspection of the spine showed lumbar flattening.  A June 2011 x-ray showed mild degenerative disc changes at L3-4 and L4-5.   The examiner diagnosed mild degenerative disc disease and opined that the Veteran's lower back disorder is at least as likely as not caused by or aggravated by his service connected knee disorders or depressive disorder.  

Service connection for a low back disability is therefore warranted. 38 U.S.C.A. § 5107.  The Board makes no pronouncement as to the severity of the back disorder. The RO will assign an appropriate disability rating and effective date.

								
      (ORDER ON NEXT PAGE)





ORDER


Service connection for degenerative disc disease L3-4, L4-5 is granted. 



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


